Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
22, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 22, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00632-CV
____________
 
IN RE METROPOLITAN LIFE INSURANCE
COMPANY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On June 24, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator sought to
prevent the deposition of its corporate representative pursuant to Texas Rule
of Civil Procedure 202 (Depositions Before Suit or to
Investigate Claims).
Relator has not established that it is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 22, 2005.
Panel consists of
Justices Edelman, Seymore, and Guzman.